         Case 1:20-cv-00849-CKK Document 107 Filed 07/16/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 EDWARD BANKS, et al.,

                Plaintiffs,

 v.                                                      Civil Action No. 20-00849 (CKK)

 QUINCY BOOTH, et al.,

                Defendants.



                                             ERRATA

       Defendants Quincy Booth and Lennard Johnson (collectively, the District), inadvertently

omitted a certification of compliance with Local Civil Rule 7(m) in Defendants’ Motion to Alter

and Vacate the Court’s Preliminary Injunction (Motion) [105]. Pursuant to Rule 7(m), the District

conferred with plaintiffs before filing its Motion. Plaintiffs do not consent to the Motion and intend

to oppose.

Dated: July 16, 2020.                  Respectfully submitted,

                                       KARL A. RACINE
                                       Attorney General for the District of Columbia

                                       TONI MICHELLE JACKSON
                                       Deputy Attorney General
                                       Public Interest Division

                                       /s/ Fernando Amarillas
                                       FERNANDO AMARILLAS [974858]
                                       Chief, Equity Section

                                       /s/ Micah Bluming
                                       MICAH BLUMING [1618961]
                                       PAMELA DISNEY [1601225]
                                       Assistant Attorneys General
                                       ANDREW J. SAINDON [456987]
                                       Senior Assistant Attorney General
Case 1:20-cv-00849-CKK Document 107 Filed 07/16/20 Page 2 of 2




                      441 Fourth Street, N.W., Suite 630 South
                      Washington, D.C. 20001
                      (202) 724-7272
                      (202) 730-1833 (fax)
                      micah.bluming@dc.gov
                      pamela.disney@dc.gov
                      andy.saindon@dc.gov

                      Counsel for Defendants
                      Quincy Booth and Lennard Johnson




                                2
